Citation Nr: 0943528	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-25 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for erectile 
dysfunction, to include as due to herbicide (Agent Orange) 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
April 1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
bilateral hearing loss, tinnitus, and erectile dysfunction.  
A July 2006 RO decision (issued in a statement of the case) 
denied service connection for erectile dysfunction, to 
include as due to Agent Orange exposure.

When this case was before the Board in November 2008, it was 
remanded.  It is now before the Board for further appellate 
action.


FINDINGS OF FACT

1.  The Veteran was exposed to some acoustic trauma of 
machine gun fire during service; did not experience chronic 
hearing loss in service; did not experience continuous 
symptoms of hearing loss after service; and the current 
hearing loss is not etiologically related to service, 
including acoustic trauma in service.

2.  The Veteran was exposed to some acoustic trauma of 
machine gun fire during service; did not experience tinnitus 
in service; did not experience continuous symptoms of 
tinnitus after service; and the current tinnitus is not 
etiologically related to service, including acoustic trauma 
in service.

3.  The Veteran's erectile dysfunction was not manifest in 
service; was not continuous after service separation; and is 
not related to the Veteran's service, including exposure to 
herbicides in service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).
2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

3.  Erectile dysfunction was not incurred in or aggravated by 
service, including as due to herbicide exposure in Vietnam.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 
(2006).  

The Veteran has established his status as a veteran.  He 
received VCAA notice via a letter sent in May 2006.  He also 
received VCAA notice on the fourth and fifth Dingess elements 
at that time.  

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA treatment records.  In 
addition, VA examinations were provided in December 2008 and 
January 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  There is no reported evidence that has not 
been obtained.  The Board acknowledges that the genitourinary 
examination does not specifically state whether the Veteran's 
claims file or treatment records were reviewed.  Despite 
this, the Board finds that the Veteran provided a thorough 
and accurate history to the examiner that enabled the 
examiner to give an opinion as to the etiology of the 
Veteran's erectile dysfunction.  See VAOPGCPREC 20-95 (an 
examination is not inadequate merely because the history was 
supplied by the Veteran); Kowalski v. Nicholson, 19 Vet. App. 
171 (2005) (Board may not disregard a medical nexus opinion 
solely on the rationale that the medical opinion was based on 
an "uncorroborated" history given by the Veteran of in-
service acoustic trauma where the history has not been found 
by the Board to be inaccurate).  Such a history provided by 
the Veteran, if accurate, can serve as the basis for the 
facts that an examiner considered as part of the examination.  
For this reason and the reasons explained below, the Board 
finds that the examinations are adequate for rating purposes, 
and no new examination is required.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.



II.  Applicable Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

III.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

Certain chronic diseases, including such organic neurological 
disorders as sensorineural hearing loss, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 
2002); 38 C.F.R. 
§§ 3.307, 3.309. 

The United States Court of Appeals for Veterans Claims 
(Court) has determined that, for tinnitus, a veteran is 
competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  The Board, however, is obligated to determine 
the credibility of such evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336-7 (Fed. Cir. 2006).

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  
38 C.F.R. § 3.385.

Prior to a recitation of the evidence in this case, it should 
be noted that, before November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  
Therefore, in order to facilitate data comparison, the ASA 
standards (in parentheses) noted on the physical examinations 
have been converted to ISO-ANSI standards.

The Veteran claims that his bilateral hearing loss and 
tinnitus are due to his exposure to acoustic trauma during 
his tour of duty in Vietnam.  He specifically alleges that he 
operated a 50 caliber machine gun, and that he also fired an 
M60 on bunker guards.  He also noted that he faced incoming 
rounds that also contributed to his bilateral hearing loss 
and tinnitus.  

After a review of the evidence, the Board finds that the 
Veteran was exposed to some acoustic trauma of machine gun 
fire during service.  The Veteran's DD Form 214 indicates 
that his occupational specialty was listed as a field 
wireman.  He was awarded decorations indicating Vietnam 
service.  

The Board finds that the weight of the evidence demonstrates 
that the Veteran did not experience chronic hearing loss or 
tinnitus in service.  The service treatment records are 
negative for complaints of, or treatment for, tinnitus or 
hearing loss.  The service entrance examination shows a 
hearing loss disability in the left ear consistent with 38 
C.F.R. § 3.385.  Despite this, the evidence does not show a 
hearing loss disability or tinnitus upon discharge.  He 
underwent two audiological examinations during service, with 
an August 1967 entrance examination evaluation and an April 
1969 separation evaluation.  

An in-service audiological examination from August 1967 
revealed the following pure tone thresholds, in decibels:

Hertz
500
1000
2000
3000
4000
Right
15 (30)
10 (20)
15 (25)
-
5 (10)
Left
15 (30)
15 (25)
10 (20)
-
40 (45)

An in-service audiological examination from April 1969 
revealed the following pure tone thresholds, in decibels:

Hertz
500
1000
2000
3000
4000
Right
5
10
5
-
5 
Left
10
0
0
-
5

The Board further finds that the Veteran did not experience 
continuous symptoms of hearing loss or tinnitus after service 
separation in 1969.  Subsequent to service, the Veteran's 
tinnitus and bilateral hearing loss were first noted over 
three decades later in an October 2001 VA outpatient 
treatment record, in which the Veteran reported some hearing 
loss and occasional tinnitus.  The record noted that an ear 
examination was unremarkable, and the Veteran declined an 
audiology consultation.  In an April 2002 VA treatment 
record, the Veteran also reported hearing loss and occasional 
tinnitus.  In September 2002, the Veteran reported to some 
hearing loss and occasional tinnitus.  In March 2006, the 
Veteran reported that he had ringing in his left ear for ten 
years and gradual loss of hearing in the left ear.  

In May 2006, a VA outpatient treatment record notes that the 
Veteran reported experiencing bilateral tinnitus for several 
years.  He had no complaints of decreased hearing 
sensitivity, aural fullness, vertigo, or differences between 
the ears.  He reported left ear hearing loss since his 
military service.  Upon examination, pure tone air and bone 
conduction indicated normal hearing sensitivity from 250 
Hertz to 3000 Hertz bilaterally, and normal hearing 
sensitivity at 4000 Hertz for the right ear and moderate 
sensorineural hearing loss for the left ear.  There was mild 
hearing loss at 6000 Hertz for the right ear and moderate 
hearing loss for the left ear.  There was normal hearing 
sensitivity at 8000 Hertz for the right ear and a severe 
hearing loss for that frequency for the left ear.  Speech 
recognition testing was recorded at 92 percent (good) for the 
right ear and 88 percent (good) for the left ear.  The 
assessment was bilateral high frequency sensorineural hearing 
loss with high frequency left ear asymmetry.  

The Board further finds that the weight of the evidence 
demonstrates that the Veteran's current hearing loss and 
tinnitus are not etiologically related to service, including 
acoustic trauma in service.  In December 2008, the Veteran 
was afforded a VA examination for hearing loss and tinnitus.  
The VA examiner reviewed the Veteran's claims file.  See 
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).  The Veteran reported a history of military 
noise exposure to include machine guns and explosions at 
night.  He reported that during service he worked to string 
out telephone wire in the field.  The Veteran reported post-
service occupation noise that included thirty years of 
working for a chemical company as a machinery operator where 
earplugs were required.  He also worked for four years as a 
marine tunable hauling raw material off ships on a truck to 
dump in metal scrap yard.  Recreational noise included riding 
lawnmower and garden tractor.  The Veteran reported that 
tinnitus began in the early 1970's and that it is constant.

Pure tone thresholds in December 2008 were recorded as 
follows:

Hertz
500
1000
2000
3000
4000
AVG
Right
20
25
20
20
40
32
Left
20
25
25
30
50
26

The VA examiner indicated that the pure tone threshold 
evaluation should be used to evaluate hearing loss because 
the Veteran responded inappropriately when speech recognition 
was checked.  The Veteran was instructed and demonstrated 
that he understood the task of repeating words.  The 
Veteran's inappropriate responses showed that he actually 
heard the correct word, but did not repeat as directed, and 
instead responded with another word.  Examples of the 
Veteran's responses were:  goose/duck, toe/feet, van/car, 
wreck/car, sun/moon, bean/cook, check/book, rose/flower, 
lease/rent, toss/throw, well/water, sheep/goat.  The Veteran 
also paused or hesitated often and often gave no response.  
The examiner opined that that test behavior is indicative of 
non-organicity.  The Veteran had no difficulty hearing and 
answering the history questions before testing.  The Board 
finds that because the examiner indicated that the test 
behavior was indicative of non-organicity and the Veteran was 
able to hear the words spoken and answer the history 
questions before testing, a new examination is not needed.

Tympanograms were within normal limits in both ears 
consistent with normal middle ear function.  The Veteran was 
diagnosed with normal to mild sensorneural hearing loss 500-
4000 Hertz in the right ear and normal to moderate 
sensorineural hearing loss 500-4000 Hertz in the left ear.  
He was also diagnosed with bilateral tinnitus.  The examiner 
opined that hearing loss and tinnitus are not caused by or a 
result of noise exposure in service.  The examiner explained 
that the separation physical in April 1969 showed normal 
hearing in both ears.  Comparing induction (September 1967) 
and separation (April 1969) audiograms, there were no 
significant threshold shifts of hearing at 500, 1000, 2000 or 
4000 Hertz.  The examiner opined that hearing loss and 
tinnitus were not caused by noise exposure in the military 
because induction and separation audiograms show no 
significant hearing threshold shifts occurred while in the 
service.  The examiner reasoned that tinnitus is a symptom 
associated with hearing loss and, because no significant 
threshold shifts of hearing occurred while in service, 
tinnitus is not caused by noise exposure in service.  

The Board's inquiry has addressed the credibility of the 
Veteran's current statements as to the etiology of tinnitus 
and hearing loss.  The Board has assessed the credibility and 
weight of all the evidence, including the medical evidence 
and the Veteran's written lay statements, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In this regard, the Board notes 
that, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006), the Federal Circuit Court held that the lack of 
contemporaneous medical records does not, in and of itself, 
render lay testimony not credible.  Id. at 1336.  Instead, as 
a finder of fact, the Board must determine whether the lay 
testimony is credible, and in doing so may consider the 
absence of contemporaneous evidence as one factor in the 
determination of credibility of lay evidence.

In this case, the Board notes that the Veteran asserts as 
part of his current claims that his current hearing loss and 
tinnitus are due to service, and that the has experienced 
symptoms of tinnitus and hearing loss since service.  After 
weighing the Veteran's statements against all the evidence of 
record, the Board finds that such recent assertions of 
continuity of symptoms of hearing loss and tinnitus since 
service are outweighed by the evidence of record, including 
his own inconsistent history of when his tinnitus and hearing 
loss began.  

The Veteran's recent contentions in December 2008 that his 
tinnitus is due to his military service are substantially 
inconsistent with the Veteran's service treatment records and 
his own history provided in past VA treatment records.  As 
noted above, in October 2001, he reported occasional 
tinnitus.  In an April 2002 VA treatment record, the Veteran 
also reported hearing loss and occasional tinnitus.  In 
September 2002, the Veteran reported some hearing loss and 
occasional tinnitus.  In March 2006, the Veteran reported 
that he had ringing in his left ear for ten years and gradual 
loss of hearing in the left ear.  During the December 2008 VA 
examination, the Veteran reported experiencing tinnitus since 
the early 1970's and that it has been constant.  The Veteran 
has never claimed that his tinnitus began during his military 
service.  The history provided by the Veteran in the December 
2008 examination is inconsistent with other reports made the 
Veteran claiming a more recent onset of tinnitus.

In terms of the Veteran's hearing loss, the Board finds that 
the Veteran's recent contentions that current hearing loss is 
due to his military service are substantially inconsistent 
with the Veteran's service treatment records and his own 
histories provided in past.  VA treatment records in October 
2001 reflect that the Veteran reported some hearing loss, but 
he did not state when the hearing loss began.  An ear 
examination was unremarkable and the Veteran declined an 
audiology consultation.  In April 2002, the Veteran reported 
some hearing loss but did not state when it began.  In May 
2006, pursuant to the current claim for compensation, the 
Veteran reported that he had left ear hearing loss since 
service.  Besides the Veteran's statements in October 2001 
and May 2006, there are no other statements made by the 
Veteran that he experienced symptoms of hearing loss since 
service.  Furthermore, the evidence shows that the Veteran 
first sought treatment for hearing loss in October 2001, over 
three decades after discharge from service in 1969.  

Indeed, the only evidence of record supporting the Veteran's 
claim is his own lay statements.  Even if the recent 
contentions of the Veteran could be read as claiming 
continuity of symptomatology since service, such statements 
are substantially rebutted by the inconsistency of his past 
statements concerning the onset of his disabilities and the 
absence of post-service treatment evidence; therefore, the 
Veteran's lay assertions of continuous post-service symptoms 
of hearing loss and tinnitus have substantially less 
probative value than the other evidence of record.   The 
examiner's opinion set forth in the December 2008 VA 
examination report and the complete absence of complaints of, 
or treatment for, any disability as defined under 38 C.F.R. § 
3.385 either in service or for decades after service is one 
factor that weighs against the Veteran's claims.  

For these reasons, the Board finds that the Veteran's 
assertion of continuity since service not to be credible, and 
that the preponderance of the evidence is against the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus, and these claims must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the Veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claims for service connection for 
hearing loss and tinnitus.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Service Connection for Erectile Dysfunction

The Veteran claims that his erectile dysfunction is due to 
exposure to herbicides (Agent Orange) in service or, in the 
alternative, due to getting electrocuted in service, or due 
to a rash that he had in service.

In addition to the laws and regulations pertinent to service 
connection claims, if a veteran served in the Republic of 
Vietnam from July 1968 to July 1969, he is presumed to have 
been exposed to an herbicide agent, such as Agent Orange.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Certain 
diseases have been associated with exposure to herbicide 
agents and will be presumed by VA to have been incurred in 
service even though there is no evidence of such disease 
during such period of service.  38 C.F.R. §§ 3.307(a), 
3.309(e).  The disease claimed by the Veteran to be related 
to herbicide exposure is erectile dysfunction, which is not 
listed as a presumptive disease in the regulation.  As such, 
the Veteran's erectile dysfunction is not subject to the 
presumption for diseases associated with herbicide exposure; 
therefore, the Veteran does not qualify for compensation 
(service connection) under this presumptive provision.

Although service connection is not warranted on a presumptive 
basis, the Board must still determine whether the disability 
is related to the Veteran's service on a direct basis.  After 
a review of all the evidence, the Board finds that the 
Veteran's erectile dysfunction was not manifest in service.  
The Veteran's service treatment records are negative for 
erectile dysfunction.  

The Board also finds that erectile dysfunction was not 
continuous after service separation in 1969.  The Veteran has 
not asserted continuity of symptomatology of his disorder 
since service.  Post-service treatment records show 
complaints of erectile dysfunction beginning in October 2001.  
At the January 2009 VA examination, the Veteran reported that 
eight or nine years earlier, he developed hypertension and 
was started on medications.  He stated that since starting 
the blood pressure medications, he has had some difficulty 
obtaining and maintaining erections.  He reported this had 
been progressive to the present.  The Veteran's own history 
as reported at the January 2009 VA examination reflects a 
post-service onset of erectile dysfunction symptoms in about 
2000, which is, notably, over three decades after service 
separation.

The Board further finds that the weight of the evidence 
demonstrates that erectile dysfunction is not related to the 
Veteran's service, including exposure to herbicides in 
service.  None of the Veteran's treatment providers have 
suggested in any manner that his erectile dysfunction is 
etiologically related to service.  In addition, the Veteran 
was afforded a VA examination for erectile dysfunction in 
January 2009, which, following the history, review of 
evidence, and clinical examination, resulted in the VA 
examiner's opinion that the Veteran's erectile dysfunction 
was more likely than not related to (non-service-connected) 
neurological changes from aging and to his antihypertensive 
medication, so that relating the erectile dysfunction to 
herbicide exposure would involve speculation.  

The Veteran's representative argues that the January 2009 
examination is inadequate because the examiner statement of 
"mere speculation" is neither a diagnosis nor adequate 
rationale.  The Veteran's representative also argues that the 
report is unclear and questionable since the Veteran is 
referred to as Caucasian in one instance and African-American 
at another instance.  Despite the inaccuracies in the report 
as to the Veteran's race, the essential facts referring to 
the Veteran's treatment for hypertension and that he is 
indeed 61 years old are accurate.  In addition, the Board 
notes that the examiner provided an opinion relating the 
Veteran's erectile dysfunction to neurological changes from 
aging and to his antihypertensive medication.  The record 
shows that the Veteran has been treated for hypertension for 
several years and is 61 years old.  For these reasons, the 
Board finds that the examination is based on an essentially 
accurate history and findings, and is adequate for rating 
purposes.

The only evidence of record supporting the Veteran's 
contention of relationship to service is his own lay 
assertion that his current erectile dysfunction, which began 
over 30 years after service separation, is somehow related to 
exposure to herbicides (Agent Orange) in service.  Besides 
the Veteran's own statements, there is no other competent 
evidence linking the Veteran's claimed disorders to service, 
including to herbicide (Agent Orange) exposure in service.  
Consequently, the Board finds that the weight of the 
competent evidence of record weighs against the Veteran's 
claim for service connection for erectile dysfunction.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for erectile dysfunction on a direct basis as well 
as due to herbicide (Agent Orange) exposure, and this claim 
must be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the claimant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the appellant's 
claim.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for erectile dysfunction, to include as 
due to herbicide (Agent Orange) exposure, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


